326 F.2d 760
William C. STOLK and Eve Stolk, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 250.
Docket 28520.
United States Court of Appeals Second Circuit.
Argued January 29, 1964.
Decided January 29, 1964.

Kenneth C. Quencer, New York City, (Emil R. Annunziato, New York City, on the brief), for petitioners-appellants.
Frederick E. Youngman, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and Robert N. Anderson, Washington, D. C., on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, and WATERMAN and MARSHALL, Circuit Judges.
PER CURIAM:


1
We affirm in open court the decision of the Tax Court for the reasons stated in the majority opinion of that court, written by Judge Harron and reported at 40 T.C. 345 (1963).